291 S.W.3d 370 (2009)
Aaron ADAMS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91754.
Missouri Court of Appeals, Eastern District, Division Four.
August 25, 2009.
Maleaner R. Harvey, St. Louis, MO, for Appellant.
Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for Respondent.
Before KURT ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.
Prior report: 238 S.W.3d 744.

ORDER
PER CURIAM.
Movant, Aaron Adams, appeals from the judgment denying his Rule 29.15 motion without an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by failing to move to suppress or objecting to the identifications of him by two witnesses.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).